 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 6                                  AT SEATTLE

 7
          PUGET SOUNDKEEPER
          ALLIANCE,
 8
                               Plaintiff,
 9                                                     C17-524 TSZ
              v.
10                                                     MINUTE ORDER
          ACE METAL CORPORATION,
11
                               Defendant.
12

13        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
14
          (1)   The Court has received a paper copy of a letter from Edmonds Community
   College confirming completion of the ecological assessment required by the August 10,
15
   2018 Consent Decree, docket no. 19. That letter and its attachments will be filed on the
   docket as proof of partial satisfaction of the Consent Decree.
16
          (2)   The Clerk is directed to send a copy of this Minute Order to all counsel of
17 record.

18         Dated this 29th day of July, 2019.

19
                                                   William M. McCool
20                                                 Clerk

21                                                 s/Karen Dews
                                                   Deputy Clerk
22

23

     MINUTE ORDER - 1
